1    John L. Burris (SBN 69888)
     Benjamin Nisenbaum (SBN 222173)
2
     James Cook (SBN 300212)
3    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
4
     7677 Oakport Street, Suite 1120
5    Oakland, California 94621
     T: (510) 839-5200
6    F: (510) 839-3882
     John.Burris@johnburrislaw.com
7
     James.Cook@johnburrislaw.com
8

9    Attorneys for Plaintiffs,
     ZAKIYAH GUILLORY, CHERIE BRANCH
10   GUILLORY, T.G. and M.W. by and through their
     Guardian ad Litem, CHERIE BRANCH GUILLORY
11

12   RIVERA HEWITT PAUL LLP
     11341 Gold Express Drive, Ste. 160
13
     Gold River, California 95670
14   T: (916) 922-1200
15
     F: (916) 922-1303
     Shanan L. Hewitt (SBN 200168)
16   SHewitt@rhplawyers.com
     Christopher L. Janof (SBN 335242)
17   CJanof@rhplawyers.com
18
     Attorneys for Defendant,
19   COUNTY OF SACRAMENTO
20

21

22

23

24

25

26

27

28




                                               1
              STIPULATION FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING;
                                            ORDER
1                            IN THE UNITED STATES DISTRICT COURT
2                                  EASTERN DISTRICT OF CALIFORNIA
3

4     ZAKIYAH GUILLORY, CHERIE BRANCH                      )   Case No. 2:21-cv-00807-MCE-AC
      GUILLORY, T.G. and M.W. by and through               )
5
      their Guardian ad Litem, CHERIE BRANCH               )   STIPULATION FOR AN EXTENSION
6     GUILLORY,                                            )   OF TIME TO FILE A RESPONSIVE
                                                           )   PLEADING; ORDER THEREON
7                    Plaintiffs,                           )
8
      v.                                                   )   [E.D. Cal. L.R. 144(a)]
                                                           )
9     CITY OF SACRAMENTO, a municipal                      )
      corporation; COUNTY OF SACRAMENTO, a                 )
10    municipal corporation; IRA PRAHL,                    )
11    individually and in his official capacity as an      )
      Officer for the CITY OF SACRAMENTO;                  )
12    DARBY LANNOM, individually and in his                )
      official capacity as an Officer for the CITY OF      )
13
      SACRAMENTO; LIAM KELLY, individually                 )
14    and in his official capacity as an Officer for the   )
      CITY OF SACRAMENTO; ALLISON                          )
15    SMITH, individually and in her official              )
      capacity as an Officer for the CITY OF               )
16
      SACRAMENTO; RAVEN POWERS,                            )
17    individually and in her official capacity as an      )
      Officer for the CITY OF SACRAMENTO,                  )
18                                                         )
                     Defendants.                           )
19

20

21          Plaintiffs, by and through their counsel, John L. Burris, Esq., Benjamin Nisenbaum, Esq.,
22   and James Cook, Esq., of the LAW OFFICES OF JOHN L. BURRIS, and Defendant County of
23   Sacramento, by and through counsel, Shanan L. Hewitt, Esq. and Christopher L. Janof, Esq., of
24   RIVERA HEWITT PAUL LLP, hereby stipulate pursuant to Local Rule 144(a) to an extension of
25   time in order to permit Defendants to file a responsive pleading to Plaintiff’s Complaint for
26   Damages (Doc. 1), which was filed on May 5, 2021, in accordance with the pleading requirements
27   of the Federal Rules of Civil Procedure. The parties stipulate and have agreed to extend the
28   responsive pleading deadline as follows:




                                                2
               STIPULATION FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING;
                                             ORDER
1       (1) Defendants, including the COUNTY OF SACRAMENTO, were served with this lawsuit
2          on or about May 7, 2021.
3       (2) At present, Defendant COUNTY OF SACRAMENTO believes it had no involvement in
4          the incident at issue in this case. Defendant COUNTY OF SACRAMENTO is continuing
5          to investigate to confirm that no SACRAMENTO COUNTY Sheriff’s Department
6          personnel were involved in the incident at issue and are currently in the process of seeking
7          video of the incident which should assist the Defendant to confirm that no Sheriff’s
8          Department personnel were involved.
9       (3) This is the second request for extension of time for Defendant COUNTY OF
10         SACRAMENTO to respond to the Complaint (Doc. 1).
11      (4) Under these circumstances, the parties have agreed and hereby stipulate to extend the time
12         for Defendant COUNTY OF SACRAMENTO to respond to the Complaint (Doc. 1) up to
13         and including July 12, 2021.
14   IT IS SO STIPULATED.
15   DATED: June 22, 2021                        LAW OFFICES OF JOHN L. BURRIS
16
                                                 /s/ James Cook________
17
                                                 JOHN L. BURRIS
18                                               BENJAMIN NISENBAUM
                                                 JAMES COOK
19                                               Attorneys for Plaintiffs
20

21   DATED: June 21, 2021                        RIVERA HEWITT PAUL LLP
22
                                                 /s/ Shanan L. Hewitt
23
                                                 SHANAN L. HEWITT
24                                               CHRISTOPHER L. JANOF
                                                 Attorneys for Defendant
25                                               COUNTY OF SACRAMENTO
26

27

28




                                               3
              STIPULATION FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING;
                                            ORDER
1                                                 ORDER
2           GOOD CAUSE having been shown, the foregoing stipulated request for an extension of
3    time for Defendant COUNTY OF SACRAMENTO to file a responsive pleading to Plaintiff’s
4    Complaint (Doc. 1) is HEREBY GRANTED. Defendant COUNTY OF SACRAMENTO shall file
5    and serve its responsive pleading to Plaintiff’s Complaint no later than July 12, 2021.
6           IT IS SO ORDERED.
7

8    Dated: June 29, 2021

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                4
               STIPULATION FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING;
                                             ORDER
